EXHIBIT (10.12)
Employment Agreement
          This Employment Agreement (the “Agreement”) dated as of August 28,
2007 (the “Effective Date”), is made by and between Vought Aircraft Industries,
Inc., a Delaware corporation, (together with any successor thereto, the
“Company”) and Joy Romero (the “Executive”).
RECITALS

A.   It is the desire of the Company to assure itself of the services of the
Executive by entering into this Agreement.   B.   The Executive and the Company
mutually desire that Executive provide services to the Company on the terms
herein provided.

AGREEMENT
          NOW, THEREFORE, in consideration of the foregoing and of the
respective covenants and agreements set forth below the parties hereto agree as
follows:

1.   Employment.

  (a)   General. The Company shall employ the Executive and the Executive shall
enter the employ of the Company, for the period set forth in Section 1(b), in
the position set forth in Section 1(c), and upon the other terms and conditions
herein provided.     (b)   Employment Term. The initial term of employment under
this Agreement (the “Initial Term”) shall be for the period beginning on
October 8, 2007 and ending at the end of the day on October 8, 2008, unless
earlier terminated as provided in Section 3. The employment term hereunder shall
automatically be extended for successive one-year periods (“Extension Terms”
and, collectively with the Initial Term, the “Term”) unless either party gives
notice of non-extension to the other no later than ninety (90) days prior to the
expiration of the then-applicable Term and subject to earlier termination as
provided in Section 3.     (c)   Position and Duties. The Executive shall serve
as the Vice President — 787 Division of the Company with such customary
responsibilities, duties and authority as may from time to time be assigned to
the Executive by the Chief Executive Officer of the Company. The Executive shall
devote substantially all her working time and efforts to the business and
affairs of the Company (which may include service to its Affiliates). The
Executive agrees to observe and comply with the rules and policies of the
Company as adopted by the Company from time to time. During the Term, it shall
not be a violation of this Agreement for the Executive to (i) serve on industry
trade, civic or charitable boards or committees; (ii) deliver lectures or
fulfill speaking engagements; (iii) manage her personal investments and affairs;
and (iv) serve on the board of directors of for-profit enterprises with the
Chief Executive Officer’s prior consent, as long as such activities do not
materially interfere with the performance of the Executive’s duties and
responsibilities as an employee of the Company. During her employment and for
the 12-month period following termination of her employment with the Company,
(x) the Executive agrees not to disparage in any material respect the Company,
any of its products or practices, or any of its directors, officers, agents,
representatives, stockholders or Affiliates, either orally or in writing, and
(y) the Company agrees not to disparage in any material respect the Executive.

1



--------------------------------------------------------------------------------



 



2.   Compensation and Related Matters.

  (a)   Annual Base Salary. During the Term, the Executive shall receive a base
salary at a rate of $215,020.00 per annum (the “Annual Base Salary”), which
shall be paid in accordance with the customary payroll practices of the Company,
subject to adjustment as determined by the Board of Directors of the Company or
its committee (“the Board”).     (b)   Annual Bonus. During the Term, the
Executive will be eligible to receive annual bonuses based upon achieving annual
financial plan, individual goals, and organization metrics to be determined by
the Board, with a target bonus of 50% of Annual Base Salary for the remainder of
calendar year 2007, prorated for actual service. Future bonus targets shall be
subject to adjustment as determined by the Board.     (c)   Relocation Benefits.
The Executive will receive relocation benefits as described in the attached
document entitled “Relocation Benefit Summary — Plan 2.” Until such time as the
Executive is relocated to her ultimate work location, the Executive will be
provided with temporary executive housing.     (d)   Incentive Award Plan. The
Executive will be granted an incentive award of 20,000 Stock-settled Stock
Appreciation Rights (SSARs) and 7,500 Restricted Stock Units (RSUs) under the
Company’s Incentive Award Plan. The awards will be subject to vesting based upon
the achievement of predefined Company performance metrics, and shall be subject
to such other terms and conditions as are set forth in the agreements governing
such awards.     (e)   Benefits. During the Term, the Executive shall be
entitled to participate in applicable employee benefit plans, programs and
arrangements of the Company, as may be amended from time to time, that are made
available to eligible senior officers of the Company.     (f)   Vacation. During
the Term, the Executive shall be entitled to participate in the Company’s
vacation policy as follows: (i) upon commencement of employment, the Executive
will be credited with one hundred sixty (160) hours of vacation time, and
(ii) following her one-year anniversary date, the Executive will begin to accrue
additional vacation time at the rate applicable to employees with twenty or more
years of service (currently 160 hours annually). Any vacation shall be taken at
the reasonable and mutual convenience of the Company and the Executive.     (g)
  Expenses. During the Term, the Company shall reimburse the Executive for all
reasonable travel and other business expenses incurred by her in the performance
of her duties to the Company in accordance with the Company’s expense
reimbursement policy.     (h)   Key Person Insurance. At any time during the
Term, the Company shall have the right to insure the life of the Executive for
the Company’s sole benefit. The Company shall have the right to determine the
amount of insurance and the type of policy. The Executive shall cooperate with
the Company in obtaining such insurance by submitting to physical examinations,
by supplying all information reasonably required by any insurance carrier, and
by executing all necessary documents reasonably required by any insurance
carrier. The Executive shall incur no financial obligation by executing any
required document, and shall have no interest in any such policy.     (i)  
Indemnification. The Executive shall be indemnified and held harmless by the
Company to the fullest extent authorized by the Company’s certificate of
incorporation or bylaws against all costs, expenses, liabilities and losses
reasonably incurred or suffered by the Executive as a result of actions taken by
the Executive in good faith and in her capacity as an officer of the Company.



2



--------------------------------------------------------------------------------



 



3.   Termination.

          The Executive’s employment hereunder may be terminated by the Company
or the Executive, as applicable, without any breach of this Agreement only under
the following circumstances:

  (a)   Circumstances.

  (i)   Death. The Executive’s employment hereunder shall terminate upon her
death.     (ii)   Disability. If the Executive has incurred a Disability, the
Company may give the Executive written notice of its intention to terminate the
Executive’s employment.     (iii)   Termination for Cause. The Company may
terminate the Executive’s employment for Cause.     (iv)   Termination without
Cause. The Company may terminate the Executive’s employment without Cause.    
(v)   Resignation for Good Reason. The Executive may resign her employment for
Good Reason.     (vi)   Resignation without Good Reason. The Executive may
resign her employment without Good Reason.     (vii)   Non-extension of Term by
the Company. The Company may give notice of non-extension to the Executive
pursuant to Section 1(b).     (viii)   Non-extension of Term by the Executive.
The Executive may give notice of non-extension to the Company pursuant to
Section 1(b).

  (b)   Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive under this Section 3 (other than termination
pursuant to paragraph (a)(i)) shall be communicated by a written notice to the
other party hereto indicating the specific termination provision in this
Agreement relied upon, setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and specifying a Date of
Termination which, for terminations under paragraphs (a) (ii), (iv) or
(vi) shall be at least sixty (60) days following the date of such notice (a
“Notice of Termination”); provided, however, that the Company may, in its sole
discretion, advance the Date of Termination to any date following the Company’s
receipt of the Notice of Termination. A Notice of Termination submitted by the
Company may provide for a Date of Termination on the date the Executive receives
the Notice of Termination, or any date thereafter elected by the Company in its
sole discretion. The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Cause or Good Reason shall not waive any right of the Executive or the Company
hereunder or preclude the Executive or the Company from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

3



--------------------------------------------------------------------------------



 



  (c)   Company obligations upon termination. Upon termination of the
Executive’s employment, the Executive (or the Executive’s estate) shall be
entitled to receive the sum of the Executive’s Annual Base Salary through the
Date of Termination not theretofore paid, any expenses owed to the Executive
under Section 2(i), any accrued vacation pay owed to the Executive pursuant to
Section 2(h), and any amount accrued and arising from the Executive’s
participation in, or benefits accrued under any employee benefit plans, programs
or arrangements under Section 2(g), which amounts, if any, shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements, and such other or additional benefits as may be, or
become, due to her under the applicable terms of applicable plans, programs,
agreements, corporate governance documents and other arrangements of the Company
and its subsidiaries (collectively, the “Company Arrangements”). The Executive
shall not be entitled to any other payments or benefits, except as specifically
provided in Section 4.

4.   Severance Payments.

  (a)   Termination for Cause, resignation without Good Reason, upon
Non-extension of Term by the Company or the Executive, upon death or upon
Disability. If the Executive’s employment shall terminate pursuant to
Section 3(a)(iii) for Cause, Section 3(a)(vi) for resignation without Good
Reason, pursuant to Sections 3(a)(vii) or 3(a)(viii) due to Non-extension of the
Term by the Company or the Executive, or as a result of Executive’s death
pursuant to Section 3(a)(i) or Disability pursuant to Section 3(a)(ii), the
Executive shall not be entitled to any additional severance payment or benefits.
    (b)   Termination without Cause or resignation for Good Reason. If the
Executive’s employment shall terminate without Cause pursuant to Section
3(a)(iv) or for Good Reason pursuant to Section 3(a)(v), the Company shall,
subject to the Executive signing and not revoking, within sixty (60) days
following the Date of Termination, a release of claims in substantially the form
attached hereto as Exhibit A:

  (i)   pay to the Executive, in equal installments over the twelve (12) month
period following the Date of Termination in accordance with the Company’s
regular payroll practice, an amount equal to the Annual Base Salary that the
Executive would have been entitled to receive if the Executive had continued her
employment hereunder for a period of twelve (12) months following the Date of
Termination; and     (ii)   cover the premium costs for medical, dental and
vision benefit coverage under COBRA for the Executive and, where applicable,
Executive’s spouse and dependents, for a period of twelve (12) months following
the Date of Termination under one of the Company’s group medical plans.

  (c)   Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto, which shall have accrued prior to
such expiration or termination.     (d)   409A. Notwithstanding anything to the
contrary in this Section 4, no payments in this Section 4 will be paid during
the six-month period following the Executive’s termination of employment unless
the Company determines, in its good faith judgment, that paying such amounts at
the time or times indicated in this Section would not cause the Executive to
incur an additional tax under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) (in which case such amounts shall be paid at the time or
times indicated in this Section). If the payment of any amounts are delayed as a
result of the previous sentence, on the first day following the end of the
six-month period, the Company will pay the Executive a lump-sum amount equal to
the cumulative amount that would have otherwise been previously paid to the
Executive under this Agreement.



4



--------------------------------------------------------------------------------



 



5. Unfair Competition. The Company agrees to provide Executive, upon
commencement of employment, with immediate access to Confidential Information as
defined below, including Confidential Information of third parties such as
customers, suppliers, and business affiliates; specialized training and
information regarding the Company’s methodologies and business strategies;
and/or support in the development of goodwill such as introductions, information
and reimbursement of customer development expenses consistent with Company
policy. The foregoing is not contingent on continued employment, but upon
Executive’s use of the access, specialized information and training, and
goodwill support provided by Company for the exclusive benefit of the Company
and upon Executive’s full compliance with the restrictions on Executive’s
conduct provided for in this Agreement.
          Ancillary to the rights provided to Executive as set forth in this
Agreement and any addenda or amendments to this Agreement, the Company’s
provision of Confidential Information, specialized training, and/or goodwill
support to Executive, and Executive’s agreements regarding the use of same, and
in order to protect the value of any equity-based compensation, training,
goodwill support and/or the Confidential Information described above, the
Company and Executive agree to the following provisions against unfair
competition:

  (a)   The Executive recognizes and agrees that in order to assure that the
Executive devotes all of the Executive’s professional time and energy to the
operations of the Company while employed by the Company, and that during and
after such employment in order to adequately protect the Company’s investment in
its proprietary information and trade secrets (“Confidential Information”) and
to protect such information and secrets and all other confidential information
from disclosures to competitors and to protect the Company from unfair
competition, separate covenants not to compete, not to solicit, and not to
recruit the Company’s employees for the duration and scope set forth below, are
necessary and desirable. The Executive understands and agrees that the
restrictions imposed in these covenants represent a fair balance of the
Company’s rights to protect its business and the Executive’s right to pursue
employment.     (b)   The Executive shall not, at any time during the Term or
during the 12-month period following the Date of Termination (the “Non-Compete
Period”), directly or indirectly engage in, have any equity interest in, or
manage or operate any person, firm, corporation, partnership or business
(whether as director, officer, employee, agent, representative, partner,
security holder, consultant or otherwise) that engages in any business which
competes with any Business (as defined below) of the Company or its Affiliates
anywhere in the world where the Company conducts business or, on the Date of
Termination, has plans to conduct business in the twelve (12) month period
following the Executive’s Date of Termination; provided, however, that the
Executive shall be permitted to acquire a passive stock interest in such a
business provided the stock acquired is publicly traded and is not more than two
percent (2%) of the outstanding interest in such business.     (c)   During the
Non-Compete Period, the Executive shall not, directly or indirectly, recruit or
otherwise solicit, encourage, or induce any employee, customer, subscriber or
supplier of the Company (i) to terminate its employment or arrangement with the
Company, (ii) to otherwise change its relationship with the Company or (iii) to
establish any relationship with the Executive or any of her affiliates for any
business purpose competitive with the Business of the Company.     (d)   In the
event the terms of this Section 5 shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its extending for too great a
period of time or over too great a geographical area or by reason of its being
too extensive or restrictive in any other respect, it will be interpreted to
extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

5



--------------------------------------------------------------------------------



 



  (e)   As used in this Section 5, (i) the term “Company” shall include the
Company and its direct or indirect parents, if any, and subsidiaries, and
(ii) the term “Business” shall mean the development, production, sale,
maintenance and support for aerostructures with respect to commercial, military
and business jet aircraft, including (but not limited to) fuselages, wings and
wing assemblies, empennages, aircraft doors, nacelle components and control
surfaces, as such business may be expanded or altered by the Company during the
Term.     (f)   It is recognized and acknowledged by the Executive that a breach
of the covenants contained in this Section 5 may cause irreparable damage to
Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Executive agrees that in the event of a breach
of any of the covenant contained in this Section 5, in addition to any other
remedy which may be available at law or in equity, the Company will be entitled
to seek specific performance and injunctive relief.

6. Intellectual Property and Confidential Information. The Executive agrees to
enter into the Company’s standard Intellectual Property Agreement (the
“Intellectual Property Agreement”) upon commencing employment hereunder.
7. Cooperation. The Executive may respond to a lawful and valid subpoena or
other legal process regarding the Company but shall give the Company the
earliest possible notice thereof, shall, as much in advance of the return date
as possible, make available to the Company and its counsel the documents and
other information sought and shall assist such counsel at Company’s expense in
resisting or otherwise responding to such process. As used in this Section 7,
the term “Company” shall include the Company and its direct or indirect parents,
if any, and subsidiaries.

8.   Assignment and Successors.

The Company may assign its rights and obligations under this Agreement to any
successor to all or substantially all of the business or the assets of the
Company (by merger or otherwise and including any Affiliates), and may assign or
encumber this Agreement and its rights hereunder as security for indebtedness of
the Company and its Affiliates. This Agreement shall be binding upon and inure
to the benefit of the Company, the Executive and their respective successors,
assigns, personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable. None of the Executive’s
rights or obligations may be assigned or transferred by the Executive, other
than the Executive’s rights to payments hereunder, which may be transferred only
by will or operation of law. Notwithstanding the foregoing, the Executive shall
be entitled, to the extent permitted under applicable law and applicable Company
Arrangements, to select and change a beneficiary or beneficiaries to receive
compensation hereunder following her death by giving written notice thereof to
the Company.

9.   Certain Definitions.

  (a)   Affiliate. An “Affiliate” shall mean any entity which owns or controls,
is owned or controlled by, or is under common control with, the Company.     (b)
  Cause. The Company shall have “Cause” to terminate the Executive’s employment
hereunder upon:

  (i)   The Board’s good faith determination that the Executive failed to
substantially perform her duties as an employee of the Company (other than any
such failure resulting from the Executive’s Disability) which failure has not
been cured within thirty (30) days after Executive’s receipt of notice thereof
from the Board;     (ii)   the Executive’s willful misconduct, gross negligence
or a breach of fiduciary duty that, in each case or in the aggregate, results in
material harm to the Company;

6



--------------------------------------------------------------------------------



 



  (iii)   willful and material breach of this Agreement or the bylaws of the
Company which has not been cured within thirty (30) days after Executive’s
receipt of notice thereof from the Board;     (iv)   the Executive’s having been
the subject of any order, judicial or administrative, obtained or issued by the
Securities Exchange Commission, for any securities violation involving fraud,
including, for example, any such order consented to by the Executive in which
findings of facts or any legal conclusions establishing liability are neither
admitted nor denied;     (v)   the Executive’s conviction, plea of no contest,
plea of nolo contendere, or imposition of unadjudicated probation for any felony
or crime involving moral turpitude;     (vi)   the Executive’s unlawful use
(including being under the influence) or possession of illegal drugs on the
Company’s premises or while performing the Executive’s duties and
responsibilities under this Agreement; or     (vii)   the Executive’s commission
of an act of fraud, embezzlement, or misappropriation, in each case, against the
Company.

  (c)   Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by her death, the date of her death;
(ii) if the Executive’s employment is terminated pursuant to Section 3(a)(ii) —
(vi) either the date indicated in the Notice of Termination or the date
specified by the Company pursuant to Section 3(b), whichever is earlier;
(iii) if the Executive’s employment is terminated pursuant to Section 3(a)(vii)
or Section 3(a)(viii), the expiration of the then-applicable Term.     (d)  
Disability. “Disability” shall mean, at any time the Company or any of its
Affiliates sponsors a long-term disability plan for the Company’s employees,
“disability” as defined in such long-term disability plan for the purpose of
determining a participant’s eligibility for benefits; provided, however, if the
long-term disability plan contains multiple definitions of disability,
“Disability” shall refer to the definition of disability that, if the Executive
qualified for such disability benefits, would provide coverage for the longest
period of time. The determination of whether the Executive has a Disability
shall be made by the person or persons required to make disability
determinations under the long-term disability plan. At any time the Company does
not sponsor a long-term disability plan for its employees, Disability shall mean
the Executive’s inability to perform, with or without reasonable accommodation,
the essential functions of her position hereunder for a total of three months
during any six-month period as a result of incapacity due to mental or physical
illness as determined by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative, such
agreement as to acceptability not to be unreasonably withheld or delayed. Any
refusal by the Executive to submit to a medical examination for the purpose of
determining Disability shall be deemed to constitute conclusive evidence of the
Executive’s Disability.     (e)   Good Reason. The Executive shall have “Good
Reason” to resign her employment within ninety (90) days following the
occurrence of any of the following events:

     (A) a material diminution in the nature or scope of the Executive’s
responsibilities, authorities or duties or the assignment of duties and
responsibilities materially inconsistent with those normally associated with the
Executive’s position;
     (B) a material reduction in the amount of the Executive’s Annual Base
Salary;

7



--------------------------------------------------------------------------------



 



     (C) any material breach of this Agreement by the Company or any Affiliate;
or
     (D) any purported termination by the Company of Executive’s employment
other than as expressly provided under this Agreement.
          Notwithstanding the foregoing, the Executive may not resign her
employment for Good Reason unless (E) the Executive provides the Company with at
least 30 days’ prior written notice of her intent to resign for Good Reason
(which 30 days shall not count against the 90-day period above); and (F) the
Company has not remedied the alleged violation(s) within the 30-day period
(which 30 days shall not count against the 90-day period above).
10. Governing Law.
     This Agreement shall be governed, construed, interpreted and enforced in
accordance with its express terms, and otherwise in accordance with the
substantive laws of the State of Texas, without reference to the principles of
its conflicts of law, and where applicable, the laws of the United States.
11. Validity.
     The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
12. Notices.
     Any notice, request, claim, demand, document and other communication
hereunder to any party shall be effective upon receipt (or refusal of receipt)
and shall be in writing and delivered personally or sent by facsimile or
certified or registered mail, postage prepaid, as follows:

  (a)   If to the Company:

Vought Aircraft Industries, Inc.
P.O. Box 655907
Dallas, TX 75265
Attn: Kevin P. McGlinchey, General Counsel, M/S 49R-09
Facsimile: (972) 946-5642

and a copy to:

Latham & Watkins LLP
555 Eleventh Street, N.W.
10th Floor
Washington, DC 20004
Fax: (202) 637-2201
Attn: Paul F. Sheridan, Esq.     (b)   If to the Executive:

Joy Romero
7832 S. Carmel Pointe Ln.
Sandy, UT 84093

or at any other address as any party shall have specified by notice in writing
to the other party.

8



--------------------------------------------------------------------------------



 



13. Counterparts.
     This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original, but all of which together will constitute one and
the same Agreement. Signatures delivered by facsimile shall be deemed effective
for all purposes.
14. Entire Agreement.
     The terms of this Agreement, including the terms of the Intellectual
Property Agreement, are intended by the parties to be the final expression of
their agreement with respect to the employment of the Executive by the Company
and supersede all prior understandings and agreements, whether written or oral.
The parties further intend that this Agreement shall constitute the complete and
exclusive statement of their terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.
15. Amendments; Waivers.
     This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and a duly authorized officer of
Company. By an instrument in writing similarly executed, the Executive or a duly
authorized officer of the Company may waive compliance by the other party or
parties with any specifically identified provision of this Agreement that such
other party was or is obligated to comply with or perform; provided, however,
that such waiver shall not operate as a waiver of, or estoppel with respect to,
any other or subsequent failure. No failure to exercise and no delay in
exercising any right, remedy, or power hereunder preclude any other or further
exercise of any other right, remedy, or power provided herein or by law or in
equity. Except as otherwise set forth in this Agreement, the respective rights
and obligations of the parties under this Agreement shall survive any
termination of Executive’s employment. In addition, Sections 2(i), 4, and 5
through 21 shall survive beyond the end of the Term in accordance with their
terms.
16. No Inconsistent Actions.
     The parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement. Furthermore, it is the intent of the parties hereto to act in
a fair and reasonable manner with respect to the interpretation and application
of the provisions of this Agreement.
17. Construction.
     This Agreement shall be deemed drafted equally by both the parties. Its
language shall be construed as a whole and according to its fair meaning. Any
presumption or principle that the language is to be construed against any party
shall not apply. The headings in this Agreement are only for convenience and are
not intended to affect construction or interpretation. Any references to
paragraphs, subparagraphs, sections or subsections are to those parts of this
Agreement, unless the context clearly indicates to the contrary. Also, unless
the context clearly indicates to the contrary, (a) the plural includes the
singular and the singular includes the plural; (b) “and” and “or” are each used
both conjunctively and disjunctively; (c) “any,” “all,” “each,” or “every” means
“any and all,” and “each and every”; (d) “includes” and “including” are each
“without limitation”; (e) “herein,” “hereof,” “hereunder” and other similar
compounds of the word “here” refer to the entire Agreement and not to any
particular paragraph, subparagraph, section or subsection; and (f) all pronouns
and any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural as the identity of the entities or persons referred
to may require.

9



--------------------------------------------------------------------------------



 



18. Arbitration.
     Any dispute or controversy arising under or in connection with this
Agreement, other than disputes or controversies arising under or in connection
with the provisions of Section 5 or the provisions in the Intellectual Property
Agreement, shall be settled exclusively by arbitration, conducted before an
arbitrator in Dallas, Texas in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association then
in effect. Judgment may be entered on the arbitration award in any court having
jurisdiction. Only individuals who are on the AAA register of arbitrators shall
be selected as an arbitrator. Within 20 days of the conclusion of the
arbitration hearing, the arbitrator(s) shall prepare written findings of fact
and conclusions of law. It is mutually agreed that the written decision of the
arbitrator(s) shall be valid, binding, final and non-appealable, provided
however, that the parties hereto agree that the arbitrator shall not be
empowered to award punitive damages against any party to such arbitration. Each
party shall pay its own attorney’s fees and expenses.
19. Enforcement.
     If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
20. Withholding.
     The Company shall be entitled to withhold from any amounts payable under
this Agreement any federal, state, local or foreign withholding or other taxes
or charges which the Company is required to withhold. The Company shall be
entitled to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.
21. Section 409A.
     To the extent that the Company reasonably determines that any compensation
or benefits payable under this Agreement are subject to Section 409A of the
Code, this Agreement shall incorporate the terms and conditions required by
Section 409A of the Code and Department of Treasury regulations as reasonably
determined by the Company and the Executive. To the extent applicable, this
Agreement shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretative guidance issued
thereunder, including without limitation any such regulations or other such
guidance that may be issued after the Effective Date. Notwithstanding any
provision of this Agreement to the contrary, in the event that following the
Effective Date the Company reasonably determines that any compensation or
benefits payable under this Agreement may be subject to Section 409A of the Code
and related Department of Treasury guidance (including such Department of
Treasury guidance as may be issued after the Effective Date), the Company and
the Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effective), or take any other commercially
reasonable actions necessary or appropriate to (a) exempt the compensation and
benefits payable under this Agreement from Section 409A of the Code and/or
preserve the intended tax treatment of the compensation and benefits provided
with respect to this Agreement, or (b) comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance.

10



--------------------------------------------------------------------------------



 



22. Employee Acknowledgement.
     The Executive acknowledges that she has read and understands this
Agreement, is fully aware of its legal effect, has not acted in reliance upon
any representations or promises made by the Company other than those contained
in writing herein, and has entered into this Agreement freely based on her own
judgment.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
and year first above written.

            VOUGHT AIRCRAFT INDUSTRIES, INC.
      By:   /s/ THOMAS F. STUBBINS         Name:   Thomas F. Stubbins       
Title:   Vice President, Human Resources     

            EXECUTIVE
      By:   /s/ JOYCE E. ROMERO         Name:   Joyce E. Romero             

12



--------------------------------------------------------------------------------



 



EXHIBIT A
     For and in consideration of the payments and other benefits due to Joy
Romero (the “Executive”) pursuant to the Employment Agreement dated as of
August 28, 2007 (the “Employment Agreement”), by and between Vought Aircraft
Industries, Inc., (the “Company”) and the Executive, and for other good and
valuable consideration, the Executive hereby agrees, for the Executive, the
Executive’s spouse and child or children (if any), the Executive’s heirs,
beneficiaries, devisees, executors, administrators, attorneys, personal
representatives, successors and assigns, to forever release, discharge and
covenant not to sue the Company, The Carlyle Group or any of their respective
divisions, affiliates, subsidiaries, parents, branches, predecessors,
successors, assigns, and, with respect to such entities, their officers,
directors, trustees, employees, agents, shareholders, administrators, general or
limited partners, representatives, attorneys, insurers and fiduciaries, past,
present and future (the “Released Parties”) from any and all claims of any kind
arising out of, or related to, her employment with the Company, its affiliates
and subsidiaries (collectively, with the Company, the “Affiliated Entities”),
the Executive’s separation from employment with the Affiliated Entities, which
the Executive now has or may have against the Released Parties, whether known or
unknown to the Executive, by reason of facts which have occurred on or prior to
the date that the Executive has signed this Release. Such released claims
include, without limitation, any and all claims relating to the foregoing under
federal, state or local laws pertaining to employment, including, without
limitation, the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. Section 2000e et. seq., the Fair Labor
Standards Act, as amended, 29 U.S.C. Section 201 et. seq., the Americans with
Disabilities Act, as amended, 42 U.S.C. Section 12101 et. seq. the
Reconstruction Era Civil Rights Act, as amended, 42 U.S.C. Section 1981 et.
seq., the Rehabilitation Act of 1973, as amended, 29 U.S.C. Section 701 et.
seq., the Family and Medical Leave Act of 1992, 29 U.S.C. Section 2601 et. seq.,
and any and all state or local laws regarding employment discrimination and/or
federal, state or local laws of any type or description regarding employment,
including but not limited to any claims arising from or derivative of the
Executive’s employment with the Affiliated Entities, as well as any and all such
claims under state contract or tort law.
     The Executive has read this Release carefully and acknowledges that the
Executive has been given at least 21 days to consider all of its terms and is
hereby advised to consult with any attorney and any other advisors of the
Executive’s choice prior to executing this Release. The Executive fully
understands that by signing below the Executive is voluntarily giving up any
right which the Executive may have to sue or bring any other claims against the
Released Parties, including any rights and claims under the Age Discrimination
in Employment Act. The Executive also understands that the Executive has a
period of seven (7) days after signing this Release within which to revoke her
agreement, and that neither the Company nor any other person is obligated to
make any payments or provide any other benefits to the Executive pursuant to the
Agreement until eight (8) days have passed since the Executive’s signing of this
Release without the Executive’s signature having been revoked other than any
accrued obligations or other benefits payable pursuant to the terms of the
Company’s normal payroll practices or employee benefit plans. Finally, the
Executive has not been forced or pressured in any manner whatsoever to sign this
Release, and the Executive agrees to all of its terms voluntarily.
     Notwithstanding anything else herein to the contrary, this Release shall
not affect: (i) the Company’s obligations under any compensation or employee
benefit plan, program or arrangement (including, without limitation, obligations
to the Executive under any stock option, stock award, or agreements or
obligations under any pension, deferred compensation or retention plan) provided
by the Affiliated Entities where the Executive’s compensation or benefits are
intended to continue or the Executive is to be provided with compensation or
benefits, in accordance with the express written terms of such plan, program or
arrangement, beyond the date of the Executive’s termination; or (ii) rights to
indemnification the Executive may have as an insured under any director’s and
officer’s liability insurance policy now or previously in force.
     This Release is final and binding and may not be changed or modified except
in a writing signed by both parties.

         
August 28, 2007
  /s/ JOYCE E. ROMERO    
 
       
 
       
Date
  Joyce E. Romero    
 
       

1